Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purdon (U.S. Patent No. 1,921,323).
For claim 5, Purdon discloses a system (as shown in Fig. 1) for use in capturing a flying vertebrate in a building, the system comprising: at least one telescoping pole (Col. 1, lines 38-43 and shown in Fig. 1: handle/tube 10); and at least one bird net (Fig. 1: 25) configured for being operatively connected to the telescoping pole; wherein the telescoping pole includes a hook (Fig. 1: 19) positioned at a top end of the telescoping pole; and wherein the hook is configured for being attached to a ceiling rafter in the building such that, when the hook is attached to the ceiling rafter, the bird net can be positioned proximate to the ceiling rafter (as shown in Fig. 1, the hook is structured such that it can be attached to a ceiling rafter, and the net being proximate to the hook enables the net to be positioned at the ceiling rafter with the hook).
For claim 8, Purdon discloses the system according to claim 5, wherein the at least one bird net (Fig. 1: 25) includes one or more pockets (Fig. 1 shows the net 5 suspended from ring 24 defining a pocket) configured for trapping the flying vertebrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Purdon (U.S. Patent No. 1,921,323) in view of Bryant et al. (U.S. Patent No. (5,501,026).
For claim 6, Purdon discloses the system substantially as claimed, but fails to specifically show the system according to claim 5, further comprising a pulley attached to the hook. However, Bryant et al. teaches a system comprising: at least one pole (Fig. 1: 22); at least one net (Fig. 1: 28) configured for being operatively connected to the pole (as shown in Fig. 1); further comprising a pulley (Figs. 7-8: 88, 90) attached to the hook (The modification of applying the pulley to the system of Purdon shows a pulley attached to a hook, such that the hook of Purdon is positioned at the top end of the pole and Bryant et al. shows in Figs. 1, 7, 8 the pulley is housed and retained within the pole, thus since the pole and hook are attached, the pulley and hook are attached.). It would have been obvious to one having ordinary skill in the art to have modified the system of Purdon to include the pulley as taught by Bryant et al. for the advantage of controllably opening the net and retaining the net in a closed position.
For claim 7, Purdon as modified by Bryant et al. fails to specifically disclose the system according to claim 6, wherein the pulley comprises a carabiner. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulley of Bryant et al. to include a carabiner for the advantage of providing a means for controlling the movement of the net, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
 For claim 9, Purdon as modified by Bryant et al. discloses the system according to claim 6, further comprising a rope (Bryant et al. Figs. 1-2, 7-8: 40) attached to the pulley (Bryant et al. Figs. 7-8: 88, 90), the rope having a plurality of attachment devices (Bryant et al. Fig. 1: 42) configured for attaching the bird net (Bryant et al. Fig. 1: 28) to the rope (Bryant et al. Fig. 1: 40).
For claim 10, Purdon as modified by Bryant et al. discloses the system according to claim 9, wherein the plurality of attachment devices (Bryant et al. Fig. 1: 42) comprise a plurality of clips (Bryant et al. Col. 3, lines 2-9).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Purdon (U.S. Patent No. 1,921,323), as above.
For claim 11, Purdon discloses the system substantially as claimed, but fails to specifically show the system according to claim 5, wherein the at least one bird net has a length at least 30 feet. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the at least one bird net to have a length of at least 30 feet for the advantages of capturing multiple birds flying toward the net and retaining large birds within the net. A mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
For claim 12, Purdon discloses the system substantially as claimed, but fails to specifically show the system according to claim 5, wherein the at least one telescoping pole is configured being extended to a length of at least 24 feet. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the at least one telescoping pole to have a length of at least 24 feet for the advantage of reaching a height that enables efficient capture of birds that are high up.  A mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baldwin et al. (U.S. Patent 7,322,146) shows a pole with at least one net (14) and a hook (50); Morseth (U.S. Patent No. 2,595,597) shows a telescoping pole with at least one net (10); Day (U.S. Patent No. 3,004,362) shows a pole with at least one net and a hook (as shown in Fig. 8); Ballas (U.S. Patent No. 4,571,875) shows a pole having a net (17), a hook (47) and a pulley (29); and Bartholmot (FR 911970) shows a pole with at least one net (7) and at least one hook (5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643